         Case 3:21-mc-00001-JM Document 13 Filed 06/09/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION

SOUTHERN PIONEER PROPERTY
& CASUALTY INSURANCE COMPANY                                                    PLAINTIFF

v.                               Case No. 3:21-mc-00001 KGB

CENTENNIAL BANK                                                                DEFENDANT

SIMEON PENTON                                                                 RESPONDENT

                                  ORDER OF REASSIGNMENT

       The above styled case was assigned to the docket of United States District Judge

Kristine G. Baker on May 12, 2021. Because the law firm of Mitchell, Williams, Selig, Gates &

Woodyard, P.L.L.C. appears on the Court’s recusal list and has entered an appearance as counsel

for defendant Centennial Bank, the case should be reassigned.

       The Clerk’s Office is directed to issue a Notice of Reassignment.

       Dated this 9th day of June, 2021.

                                                   AT THE DIRECTION OF THE COURT
                                                   JAMES W. McCORMACK, CLERK


                                                   BY: Tracy M. Washington
                                                      Courtroom Deputy to United States
                                                      District Judge Kristine G. Baker
